Title: To James Madison from the Illinois Territorial Legislature, 11 January 1816
From: Illinois Territorial Legislature
To: Madison, James


                    
                        
                            January 11th. 1816.
                        
                    
                    The members of the Legislative Council and House of Representatives of the Illinois Territory, beg leave to express their concern in the anticipation of the misery to which a portion of the most worthy citizens of our country will be reduced by the operation of the act of Congress passed the 3rd. day of March 1807 entitled “An Act to prevent settlements being made on public land.” Altho’ we are sensible that under certain circumstances such restrictions are proper and must be resorted to—Yet we cannot see the policy or the necessity of enforcing the said law in this Territory. The rise and progress of its population has been slow and imperceptable—many moved to the Territory peradventure with the intention of purchasing lands, some of whom have done so, others less fortunate are yet without the means, their poverty we view as giving them an additional claim on the indulgence of the government, since most if not all of them have instead of accumulating property, been made to expend what little they had during the last three years of war with our savage enemy, in which they were actively engaged in maintaining and defending the country.
                    We your memorialists are persuaded that no pretensions of claim are set up by any of the settlers on public land within this Territory. And confiding in the patriotism and orderly deportment of this class of citizens, we can vouch for the prompt and peaceable surrender of the lands so

occupied whenever demanded either by the government or such as may in the meantime acquire a title by purchase. As a precautionary measure however, should you deem it expedient, permits might be granted, on the conditions expressed in the aforesaid act. We cannot believe that the unauthorised settlers on public land are committing waste; on the contrary we believe they are adding greatly to the prosperity of the country, and rendering the land more valuable; and most of those will be enabled to purchase a quarter section including their improvements before the land will be applied for by others. Indeed a very great number in the district of Kaskaskia who have pay due them from the United States for services to the amount of about two hundred thousand dollars are only waiting for the Land Office to open when they will secure their labour.
                    We your memorialists actuated by a sense of Justice, are impelled to solicit your interposition in averting a scene so afflicting to humanity as that which must necessarily result from the operation of the aforesaid act.
                    
                        Risdon MooreSpeaker ofthe House of RepresentativesPierre MenardPresident of the Council
                    
                